HEDRICK, Chief Judge.
Plaintiff contends that the trial court erred in granting a directed verdict for defendant. She argues that a reasonable inference from the uncontradicted evidence is that defendant’s employees negligently created a dangerous condition which caused injury to plaintiff. We agree.
In determining a motion for directed verdict under G.S. 1A-1, Rule 50(a), the evidence must be reviewed in the light most favorable to the non-moving party. The non-moving party, in this case, plaintiff, should be given the benefit of every reasonable inference that may be drawn. Manganello v. Permastone, Inc., 291 N.C. 666, 231 S.E.2d 678 (1977). Additionally, the burden on the moving party is especially significant in cases involving issues of negligence and contributory negligence.
Only in exceptional cases is it proper to enter a directed verdict or a judgment notwithstanding the verdict against a plaintiff in a negligence case (citations omitted). Issues arising in negligence cases are ordinarily not susceptible of summary adjudication because application of the prudent man test, or any other applicable standard of care, is generally for the jury (citations omitted).
Taylor v. Walker, 320 N.C. 729, 734, 360 S.E.2d 796, 799 (1987).
Defendant argues first that there was insufficient circumstantial evidence that its employees moved the ladder to submit the case to the jury. Defendant maintains that the allegation that its *389employees moved the ladder is “mere conjecture” and, in any case, there is “no evidence that the ladder resting against a gutter (rather than against a metal roof) proximately caused plaintiff to fall.” However, at least three witnesses testified that Landmark employees were installing gutters and flashing along the roofs edge earlier that morning and that these employees and their equipment had been on the left side of the ladder before the accident and on the right side afterward. Additionally, one witness stated that he saw the ladder slide along the gutter and that the gutter would have prevented the ladder from fitting securely between the two-inch ribs on the roof. A reasonable inference to be drawn from this testimony is that the gutter had been interposed between the roofs edge and the top of the ladder sometime before the accident. The evidence presented by plaintiff indicated that Landmark employees, in the course of installing the gutters and flashing, must have lifted the top of the ladder from its secure resting place between the roofs ribs and set it precariously against the newly installed gutter. Plaintiff was unaware that the ladder had been moved during her twenty to thirty minute absence and was not warned of its new position.
A motion for directed verdict questions the legal sufficiency of the evidence to take the case to the jury and support a verdict for the plaintiff. Manganello, 291 N.C. 666, 231 S.E.2d 678; See also U.S. Helicopters, Inc. v. Black, 318 N.C. 268, 347 S.E.2d 431 (1986). In the case sub judice, the witnesses’ testimony, along with the undisputed fact that Landmark Builders, Inc. was responsible for installation of guttering and flashing, when given the benefit of every favorable inference, is sufficient to take the case to the jury and support a verdict for plaintiff.
Defendant also maintains “[e]ven if plaintiff is permitted the inference that Landmark moved her ladder and left it against the gutter, there was no negligence because Landmark owed no general duty to the plaintiff to provide a safe place to work and the ladder was an open and obvious condition.” While it is true, as defendant contends, that as a general contractor it did not have a duty to provide the employees of a subcontractor with a safe place to work, defendant did owe plaintiff and all others working on the premises the duty of exercising ordinary care.
Finally, defendant argues in his brief that even if the evidence was sufficient to take the case to the jury as to defendant’s *390negligence, the evidence discloses plaintiffs contributory negligence as a matter of law. The question of plaintiff’s contributory negligence, like that of defendant’s negligence, is clearly for the jury to determine.
The judgment directing a verdict for defendant is reversed, and the cause is remanded to Superior Court, Guilford County for a new trial.
New trial.
Judges Arnold and Phillips concur.